Filed 11/10/20 P. v. Chenier CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A159624
 v.
  JEFFREY CARL CHENIER,                                                 (Mendocino County
                                                                        Super. Ct. No.
             Defendant and Appellant.
                                                                        SCUKCRPR2034021)


         Appellant Jeffrey Chenier appeals from an order revoking his Post
Release Community Supervision (PRCS) and committing him to county jail
for 90 days, arguing the trial court lacked jurisdiction to order a custodial
sentence because the term of his PRCS had already expired. Although he
admitted below to absconding from PRCS for a lengthy period, he contends
that under that under Penal Code section 3456, subdivision (b), his term of
PRCS could not be extended “automatically”—that is, calculated solely by the
probation department and without a court order—after the court found he
absconded during the period of supervision.1



        Penal Code section 3456, subdivision (b) states: “Time during which
         1

a person on postrelease supervision is suspended because the person has
absconded shall not be credited toward any period of postrelease
supervision.”


                                                               1
      The parties agree this appeal is moot, because appellant is no longer on
community supervision. Appellant asks us to exercise our discretion to
decide the appeal anyway (a request opposed by the Attorney General), but
we decline to do so. We are not persuaded the record presents the legal issue
appellant says it does, and, moreover, proper interpretation of Penal Code
section 3456 has not been sufficiently briefed in a manner that facilitates our
review. Assuming the legal issue is likely to recur, proper resolution may
await another case where the issue is squarely and adequately presented.
                                 DISPOSITION
      The appeal is dismissed.




                                       2
                                  STEWART, J.



We concur.




KLINE, P.J.




MILLER, J.




People v. Chenier (A159624)


                              3